*785Opinión concurrente del
Juez Asociado Señor Negrón García.
La carencia de méritos en los reclamos de inocencia y en los planteamientos jurídicos formulados por los apelantes Lydia Echevarría Rodríguez y David López Watts, en reconsideración, nos recuerdan los versos de Gustavo Adolfo Bécquer: Dios mío, qué solos se quedan los muertos!
Los pronunciamientos adicionales del Tribunal al proveer no ha lugar —conjuntamente con los términos del vigoroso disenso del Juez Asociado Señor Rebollo López— nos mueven a exterio-rizar una síntesis del proceso integral racional y reflexivo íntimo que ha servido de nutrimento a nuestra conciencia judicial.
Separadamente examinamos la abundante evidencia docu-mental y testifical presentada por el Ministerio Fiscal; de igual modo la aportada por la defensa. Dedicamos días enteros a la lectura crítica de toda la transcripción de evidencia. Esa tarea nos ha permitido, sin margen de error, concluir que se demostró más allá de duda razonable la culpabilidad de los apelantes Echevarría Rodríguez y López Watts. En este sentido, fácticamente los veredictos de los miembros del Jurado fueron correctos. Ante ellos expusieron sus teorías el Ministerio Fiscal y los abogados de la defensa. El tribunal de instancia y el Jurádo tuvieron el beneficio de escuchar y ponderar todos los plantea-mientos de nulidad y abuso gubernamental esgrimidos por la apelante Echevarría Rodríguez y lo relativo al archivo de su primer encauzamiento bajo la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, según el elaborado y razonado dictamen de 20 de mayo de 1985 de la Juez Superior, Hon. Ygrí Rivera de Martínez, G-84-3149 y otros, Pueblo v. Lydia Echevarría Rodríguez, Jorge J. Guadalupe Núñez y Rubén Guadalupe Núñez.
El trámite que culminó en ese archivo lo inició propiamente la acusada Echevarría Rodríguez el 19 de diciembre de 1984. Fue ella quien solicitó la desestimación a la luz de la citada Regla 64(p) de Procedimiento Criminal; después, con el propósito de impedir *786un nuevo proceso, el 19 de febrero de 1985 invocó erróneamente la Regla 247(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.
Desde el primer momento fundó su pedido en la ausencia de una determinación válida de causa probable para acusarla. El único vehículo procesal que tenía a su haber era la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, pues por su natura-leza inherente, una moción de desestimación sólo está disponible a un acusado. Pueblo v. Tribunal Superior, 94 D.P.R. 59 (1967). Demostrados los hechos en que se funda procede, por imperativo, como cuestión de derecho. Se trata de una situación en que la latitud discrecional del Tribunal se reduce al mínimo.
Si bien el Ministerio Fiscal originalmente se opuso, sub-siguientemente —después de múltiples mociones— se allanó e incluso pidió, sin poderlo hacer, la desestimación bajo la misma Regla 64(p) de Procedimiento Criminal, supra. Al otro día, 19 de abril de 1985, la apelante desistió de su moción para desestimar fundamentada en la citada Regla 64(p). Reiteró la Regla 247(b) de Procedimiento Criminal, supra.
Conforme resolvimos en Pueblo v. Monge Sánchez, 122 D.P.R. 590, 593 (1988), la citada Regla 247(b) únicamente puede “ser activada por el tribunal a ‘instancia propia, o a petición del fiscal . . (Enfasis suplido.) Se trata de situaciones donde se apela eminentemente a la sana discreción del tribunal, única fuente generadora del decreto judicial.
Aquí, aunque con vaivenes, la defensa y el Ministerio Fiscal trataron de obtener la mayor ventaja procesal. Sin embargo, a ñn de cuentas hubo un denominador común subyacente: la ausencia de prueba válida para determinar causa probable por razón del testimonio perjuro de Sepúlveda Berrios (“Bronco”). La Juez Rivera de Martínez no podía ignorar esta realidad. De haber actuado bajo la citada Regla 247(b), el sobreseimiento hubiese sido “en pro de una injusticia”: el crimen de Vigoreaux hubiese quedado impune. En lo pertinente, reproducimos su ilustrado y correcto razonamiento:
Consideramos que cualquier otra interpretación daría al traste con el principio enunciativo de que tanto las leyes como las Reglas *787y las normas jurídicas deberán interpretarse razonablemente, asegurando que tal interpretación no lleve a resultados absurdos, de modo que aseguren la tramitación más justa y económica de todo procedimiento.
Estamos ante una situación en que el fiscal alega tener nueva prueba para sostener los cargos que se le imputan a la señora acusada, y a tales efectos, ya se inició un nuevo proceso que se encuentra en la etapa de Vista Preliminar ante el Tribunal de Distrito. Por otra parte, el remedio solicitado por la defensa consiste en que el Tribunal permita que se concluya el descubri-miento de prueba en el caso, para poder estar en posición de determinar qué es lo que con arreglo a los mejores fines de la justicia debe proceder en el caso, y/o en la alternativa, que se archive bajo las disposiciones de la Regla 247 (b) en pro de la justicia. Aunque la súplica de la defensa pueda ser una alternativa, consideramos, no sería la más correcta, ateniéndonos al preemi-nente criterio relativo al balance justiciero que debe prevalecer entre los derechos de los acusados, y los de la justicia pública, así como a las normas generales que imponen el deber a los tribunales de buscar soluciones justas, rápidas y económicas.
La acusada, en lo que respecta al nuevo proceso, estará protegida, por la presunción de inocencia, garantía constitucional que consagra •ese derecho de un modo comparable con lo sagrado, y tendrá, además, derecho a un juicio rápido, justo, público e imparcial.
Le asiste, en adición, el derecho a carearse con los testigos de cargo, a obtener la comparecencia compulsoria de testigos a su favor y a tener asistencia de abogado en todas las etapas del proceso.
Tendrá derecho, a que su juicio, si es que el caso llega a esta etapa, habida cuenta de que aún está pendiente de Vista Preliminar, se ventile ante un jurado imparcial, compuesto por doce (12) vecinos del Distrito Judicial de San Juan, seleccionados mediante un proceso que se conoce como desinsaculación del jurado en el cual podrán participar activamente sus abogados, pudiendo recusar a todos los jurados que no cualifiquen como tales. Para que el jurado pueda rendir un veredicto válido tiene que ser por mayoría de nueve (9) de las doce (12) personas que lo componen, y es al fiscal, a quien le corresponde probar la culpabilidad de la acusada, más allá de duda razonable, prevaleciendo la misma situación si el caso se ventilare por tribunal de derecho, debiendo rendir el jurado o el juez un veredicto o fallo absolutorio, si el Ministerio Público no prueba la culpabilidad más allá de duda razonable.
*788Estos son únicamente parte de los derechos que el Tribunal tiene la obligación de protegerle a la acusada, y no tenemos dudas de que así se hará en cualquiera de las etapas del nuevo proceso.
En adición, los reclamos que la defensa ha hecho en el presente caso, podrá si así lo estima apropiado en derecho, reproducirlos nuevamente ante el juzgador que presida el nuevo proceso.
Ante tales circunstancias, no sería razonable permitir la conti-nuación de los procedimientos en el presente caso, lo cual significa-ría mantener paralizada indefinidamente la Vista Preliminar que está pendiente, algo perjudicial para ambas partes, defensa y fiscal.
Tampoco sería justo que contemplemos el sobreseimiento bajo la Regla 247(b). De optar el Tribunal por tomar tal determinación, el fiscal estaría impedido de continuar con el proceso ya comenzado, proceso, que habrá de garantizar los derechos de la acusada, así como los del Pueblo de Puerto Rico, representado por el Ministerio Público, quien, después de todo es el que tiene el peso de probar la culpabilidad de la acusada, más allá de duda razonable, teniendo todos la obligación de presumirla inocente de todos los cargos que se le imputan, ahora, y durante todo el proceso, e inclusive durante la deliberación, y hasta que se rinda el veredicto por el jurado, o se emita el fallo por el Juez.
Dicha presunción de inocencia es parte de lo que constituye la base fundamental de nuestro sistema democrático, y ningún ciuda-dano en esta Isla podrá realizar actos conducentes a afectar tal derecho, sin que con ello quede socavada la base misma de la sociedad, los derechos humanos, las fuentes del derecho natural y la vida de la comunidad puertorriqueña.
En consideración a los fundamentos vertidos en los párrafos que anteceden, ordenamos la desestimación del presente caso, sin perjuicio de que se contin[ú]e con el nuevo proceso. (Énfasis suplido y escolios omitidos.) Caso Núm. 0-85-346, Apéndice, págs. 19-22.
h-{ HH
La teoría del Ministerio Fiscal —en términos de móvil, autores, secuencia cronológica, espacio y modus operandi— fue probada hasta la saciedad. Como verdad forense, estableció la culpabilidad de los apelantes Echevarría Rodríguez y López Watts. Múltiples detalles, piezas y objetos —como un rompeca-bezas evidenciario— encajaron armoniosamente. Innumerables *789testigos no contradichos avalaron el testimonio del principal testigo, el coautor Francisco (Papo) Newman.
El Jurado fue desinsaculado y seleccionado despúes de varios días y vistas. Estuvieron sometidos al rigor de las preguntas del Ministerio Fiscal y de la defensa. No hay el más mínimo indicio que ponga en entredicho la validez y el alcance del voir dire y tampoco la idoneidad de los miembros finalmente escogidos. Como medida cautelar, el tribunal de instancia ordenó su secues-tro desde el 16 de febrero de 1986, cuando se inició el desfile de la prueba. Pueblo v. Hernández Mercado, 126 D.P.R. 427 (1990). Así aislado, sólo estuvo expuesto a la prueba desfilada dentro del recinto del tribunal. La excesiva publicidad antes y durante el proceso, relacionada con este trágico suceso —inevitable por la condición de figuras de la farándula de la protagonista Echevarría Rodríguez y el occiso Vigoreaux— lo mismo que las intervencio-nes públicas más allá de lo normal de altos funcionarios del Departamento de Justicia, no desvirtúan la solidez y suficiencia de la prueba de cargo.
Desde este estrado apelativo, los demás argumentos son puras conjeturas que en nada contradicen la contundente prueba desfilada y los veredictos.